The relief described hereinbelow is SO ORDERED

Done this 3rd day of December, 2019.




William R. Sawyer
United States Bankruptcy Judge

_______________________________________________________________


                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

IN RE:                                       )
                                                       Chapter 13
JACQUELINE ESTY,                             )
                                                       Case Number: 17-33383
                                             )
         Debtor .
                                             )

      ORDER ON DEBTOR’S MOTION TO DETERMINE STATUS OF MORTGAGE

         THIS MATTER coming before the Court on the Debtor’s Motion to Determine Status of

Mortgage filed by Debtor on October 2, 2019. A hearing was held on November 14, 2019, at

which time Counsel for Debtor appeared before this Court for the hearing. Neither the Creditor,

Nationstar Mortgage, LLC, dba Mr. Cooprer, nor counsel for the Creditor, appeared at the

hearing. The Court has read the motion and understands the circumstances. Counsel for Debtor

informed the Court that Debtor paid the small oversight of $28.32 and cured the default amount

in the Notice of Default dated July 25, 2019. In accordance with the ruling from the bench in

open court, it is ORDERED as follows:

                                                 -1-


  Case 17-33383       Doc 40     Filed 12/03/19 Entered 12/03/19 12:53:42           Desc Main
                                   Document     Page 1 of 2
       1.      The default stated in the July 25, 2019, Notice of Default filed by Nationstar

Mortgage, LLC, dba Mr. Cooper, is cured.

       2.      The automatic stay against the property located at 4001 Pickfair Street,

Montgomery, AL 36116, is still in effect.

       3.      Any future default by the Debtor will require an new Notice of Default to be filed

by Nationstar Mortgage, LLC, dba Mr. Cooper, in accordance with the Court’s Order entered on

April 22, 2019, (Crt Doc #32).

                                      ###END OF ORDER###
Order drafted by:

PAUL D. ESCO
Attorney for Debtor
Paul D. Esco, Attorney at Law, LLC
2800 Zelda Road; Suite 200-7
Montgomery, Alabama 36106
334/832-9100
334/832-4527 [fax]
Email: paul.esco@aol.com

Order Reviewed and Consented to By:

SABRINA L. MCKINNEY
Chapter 13 Trustee
P. O. Box 173
Montgomery, AL 36101-0173
(334) 262-8371
Email: trustees_office@ch13mdal.org

cc:    Amanda Beckett, Esquire                        Nationstar Mortgage, LLC
       Attorney for Nationstar Mortgage, LLC          dba Mr. Cooper
       dba Mr. Cooper                                 PO Box 619096
       Rubin Lublin, LLC                              Dallas, Texas 75261-9741
       200 Clinton Avenue West, Suite 406
       Huntsville, AL 35801
        (877) 813-0992
        abeckett@rubinlublin.com




                                                -2-


  Case 17-33383       Doc 40     Filed 12/03/19 Entered 12/03/19 12:53:42            Desc Main
                                   Document     Page 2 of 2
